Title: To George Washington from John Armstrong, 3 December 1778
From: Armstrong, John
To: Washington, George


  
    Dear General
    Carlisle [Pa.] 3d Decemr 1778
  
By so good a conveyance as that of Coll Irwin I can not wave the pleasure of a line to your Excellency, tho’ destitute of news or any thing of an interesting nature. I hope before this time yr winter quarters or retirement, is some way determined—Towns according to the present exorbitant prices of things, are in my opinion very unfavourable to our Soldiery. The Subalterns of your Army often gives me pain, as these in particular must have Suffered in a very feelling manner—I am now in this Country Villiage free from all kind of business which is my resolution for life, but am already assured that in such Situation & under the present rates, a few years even with great Economy are sufficient to injure a decent capital.
Contrary to every remonstrance in my power to make the Assembly of this State have given me an appointment in Congress—things have passed that House in which I might have done a little servise, these I consider as over & the Bow is Shot—The things now more generally on the Carpet are such as at no time of life I either loved or understood, Settleing or examining books & accts financeiring &c.—I shou’d not at any rate go down before the Spring, unless with a View to contribute to the farther Satisfaction of the Army provided any relicts of that Sort are undetermined—this motive will probably lead me down as early in January as the Roads & weather will admit. When In town I was told that General McIntosh had asked the Sanction of the Board of War for building a chain of small Redoubts from Fort Pitt to St Duskey—Pointing I presume to Detroite; and either recommended or queried the propriety of Erecting a like Cross Chain from F. Pitt to the Delaware or North River—These last at 18 or 20 miles distance must have been meant as a defense gainst the Indians! I can hardly think the good Brigadier Serious, his first Possition being at least problematical, the 2d more than Chimerical. I am dear General with the highest regard Your Excellencys most Obedt humbl. Servt
  
    John Armstrong
  
  
Is it not high time to invite Mrs Washington to head Qrs And that the young Gentlemen of your Sute look abroad whilst their Faces, & Facings are fresh—a Man may wear, but ought not to wither, in publick Service, before he make the honorable attempt to happify the gentle Sex, nor is this Salutary hint to be limitted to my venerable friend Coll Harrison, when it intends greater Latitude.
  
